Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 6-7, 11, 13-14, 17-19, 21-22, 24-25, and 31-32 are pending in the application.
Applicant's response to the Restriction Requirement, dated May 13, 2022, has been received. By way of this response, Applicant has elected, without traverse, the species of systemic anaplastic large cell lymphoma (sALCL) and a therapy length of sixteen cycles. 
Claims 6 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.
Claims 1-4, 7, 11, 13-14, 17-18, 21-22, 24-25 and 31-32 are currently under examination before the office, drawn to methods of treating peripheral T cell lymphoma by administering a composition comprising an anti-CD30 antibody drug conjugate every three weeks in combination with a chemotherapy consisting essentially of cyclophosphamide, doxorubicin and prednisone (CHP).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraph 0040 on pages 8 and 9. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, 22, 24-25, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT01777152 (ECHELON-2: A Comparison of Brentuximab Vedotin and CHP With Standard-of-care CHOP in the Treatment of Patients With CD30-positive Mature T-cell Lymphomas (ECHELON-2) [online] U.S. National Library of Medicine <URL https://clinicaltrials.gov/ct2/history/NCT01777152?V_51=View#StudyPageTop> version November 7, 2016, retrieved from the internet on May 24, 2022).
Clinical Trial NCT01777152 describes a treatment regimen for anaplastic large-cell lymphoma, comprising a combination of brentuximab vedotin at 1.8 mg/kg every 3 weeks, cyclophosphamide 750 mg/m2 every 3 weeks, doxorubicin 50 mg/m2 every 3 weeks, and prednisone 100 mg on Days 1 to 5 of each 3-week cycle (page 4).
While Clinical Trial NCT01777152 does not explicitly teach the claimed sequences of claims 24 and 25, Applicant's specification discloses that brentuximab vedotin comprises antibody cAC10 (para. 0075). Applicant's specification also discloses that SEQ ID NO: 4, 6, 8, 12, 14, and 16 are the complementarity determining regions (CDRs) of antibody AC10, and that SEQ ID NO:2 and 10 are the VH and VL chains of this antibody, respectively (para. 0064 and Table A at page 14). Clinical Trial NCT01777152 therefore inherently anticipates claims 24 and 25.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 11, 14, 17-18, 21-22, 24-25 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01777152 as applied to claim 1 above, and further in view of Pro (J Clin Oncol. 2012 Jun 20;30(18):2190-6).
As stated above, Clinical Trial NCT01777152 describes a treatment regimen for anaplastic large-cell lymphoma, comprising a combination of brentuximab vedotin at 1.8 mg/kg every 3 weeks, cyclophosphamide 750 mg/m2 every 3 weeks, doxorubicin 50 mg/m2 every 3 weeks, and prednisone 100 mg on Days 1 to 5 of each 3-week cycle (page 4).
However, Clinical Trial NCT01777152 does not teach relapsed or refractory systemic ALCL, a CD30-expressing PTCL, or a regimen of sixteen cycles.
Pro describes a treatment for relapsed or refractory systemic ALCL, comprising brentuximab vedotin at 1.8 mg/kg, administered intravenously once every 3 weeks for up to 16 total doses (see, e.g., page 2191, left column, third and fourth paragraph). 
Pro also teaches that brentuximab vedotin is an ADC comprising an anti-CD30 antibody conjugated to monomethylauristatin E, which binds to CD30 on the cell surface (see, e.g., page 2191, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since treatment regimens of brentuximab vedotin and CHP were known in the art, according to Clinical Trial NCT01777152, and brentuximab vedotin was known to be useful for treatment of relapsed or refractory systemic ALCL in a sixteen-cycle regimen. The skilled artisan could combine the teachings of the references by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Claims 1-4, 7, 11, 13-14, 17-18, 21-22, 24-25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fasenmade (WO2018089890A1).
Fasenmade teaches methods of treating a hematological cancer by administering one or more doses of an anti-CD30 antibody-drug conjugate (ADC) (para. 0005). Fasenmade also teaches that the patient may also be receiving concurrent chemotherapy with doxorubicin, cyclophosphamide, and prednisone (CHP) (para. 0007, 0027, and 0050, and claim 4).
Fasenmade further teaches that the hematological cancer to be treated may be systemic anaplastic large cell lymphoma (ALCL) (para. 0020), which is pertinent to claims 2-4 and 7.
Fasenmade further teaches that the treatment may be administered after the subject has been treated with at least one treatment method or therapeutic regimen, where the prior treatment or therapeutic regimen may be successful, or not (e.g., relapse, refractory, or without significant initial response) (para. 0025), which is pertinent to claim 11.
Fasenmade further teaches that the subject may have advanced stage disease (stage III or stage IV) (para. 0056), which is pertinent to claim 13.
Fasenmade further teaches that CD30 is associated with anaplastic large cell lymphoma (para. 0017), which is pertinent to claim 14.
Fasenmade further teaches that the therapy may be administered for 1-20 cycles once every three weeks (claim 13 and para. 0010), which is pertinent to claims 17-18 and 21.
Fasenmade further teaches dosages of 0.9 mg/kg to 1.8 mg/kg of the subject's body weight per dose (para. 0035), which is pertinent to claim 22.
Fasenmade further teaches that the ACD is brentuximab vedotin (para. 0009), which is pertinent to claims 31 and 32.
While Fasenmade does not explicitly teach the claimed sequences of claims 24 and 25, Applicant's specification discloses that brentuximab vedotin comprises antibody cAC10 (para. 0075). Applicant's specification also discloses that SEQ ID NO: 4, 6, 8, 12, 14, and 16 are the complementarity determining regions (CDRs) of antibody AC10, and that SEQ ID NO:2 and 10 are the VH and VL chains of this antibody, respectively (para. 0064 and Table A at page 14). Fasenmade therefore inherently anticipates claims 24 and 25. Additionally, Fasenmade teaches that the antibody-drug conjugate may comprise an anti-CD30 antibody comprising the
complementarity determining regions (CDRs) of cAC10 (para. 0009).
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
Fasenmade further teaches dosages of cyclophosphamide at 750 mg/m2, doxorubicin at 50 mg/m2, and prednisone at 100 mg on days 1 to 5 of a 3-week (21 day) cycle (para. 0050), which is pertinent to claim 32.
While Fasenmade does not teach the claimed invention in a single embodiment, it would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to arrive at the claimed invention by following the teachings of Fasenmade. Fasenmade teaches both the use of brentuximab vedotin and CHP chemotherapy in combination for the treatment of cancer. The skilled artisan would be able to combine both brentuximab vedotin and CHP by methods presented in Fasenmade to arrive at the claimed invention with no change in the mechanism of action of either compound, and the combination would have yielded nothing more than predictable results. The synergy between such compounds is to be expected according to the teachings of Fasenmade, which gives a motivation to combine brentuximab vedotin and CHP.

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            
/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644